Citation Nr: 1524174	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  08-35 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for right shoulder arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In March 2013 and February 2014, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the claims were before the Board in February 2014, a remand was ordered.  The remand directed that the AOJ attempt to obtain the Veteran's employee treatment records dated from 1983 to 1984, while he was employed at the Michael E. DeBakey VA Medical Center (VAMC) in Houston, Texas.  Specifically, it was requested that the AOJ obtain such records and if no records were found, the Veteran should be informed and given the opportunity to secure such records.  See the February 2014 Board remand.  

In March 2014, October 2014, November 2014, and December 2014, the Appeals Management Center (AMC) requested the Veteran's employee treatment records from the VAMC for the period of January 1983 to December 1984.  No records were received, and the VAMC failed to respond to the four requests.  In December 2014, a Veterans Service Representative (VSR) contacted an employee in the Release of Information section at the VAMC.  Per the December 2014 report of general information, the employee informed the VSR that the Veteran no longer worked at their facility; therefore, the records have been closed out and sent to the human resources department.  The VSR stated that the employee provided him with the names of two individuals in the human resources department that would be able to assist in obtaining the requested records.  See the December 2014 report of general information.  In December 2014, the VSR sent an email to one of the named individuals requesting assistance with the records.  In the February 2015 supplemental statement of the case (SSOC), it was reported that a final note was received stating that such information requested could not be provided.  

Upon review of the electronic file, there is no evidence of such final note as reported in the February 2015 SSOC.  Furthermore, there is no response or reply email from the individual the VSR contacted in December 2014, nor is there evidence that the VSR contacted the second individual from human resources.  More importantly, there is no indication that the Veteran was given an opportunity to secure the records after it was allegedly concluded that they could not be provided, as was requested in the February 2014 Board remand.  

As the AMC did not comply with the February 2014 remand instructions, corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic file, the Veteran's VA employee treatment records from the Houston, Texas VAMC from January 1983 through December 1984.  VA employee treatment records at the Houston VAMC are maintained separately from the Veteran's treatment records and can be located within the VAMC's human resources department.  If no records are found, the Veteran should be so informed and given the opportunity to secure the records.  

2.  Once such development is completed, readjudicate the claims on appeal.  If the benefits remain denied, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




